Citation Nr: 1033147	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  08-17 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse.


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1946 to November 1946.  
The Veteran died in January 2006.  The appellant claims 
entitlement to recognition as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue was remanded in April 2010 for further development.  
The Board finds that there has been substantial compliance with 
those remand instructions.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The Veteran and the appellant were married in Villa Riva, 
Provincia Duarte, Dominican Republic in September 2004.

2.  The appellant was unaware of any legal impediment to the 
ceremonial marriage.

3.  The Veteran and the appellant were separated from one another 
by mutual consent for many years prior to the Veteran's death, 
and there was no intent on the part of the appellant to desert 
the Veteran.

4.  The Veteran died in January 2006.

5. The appellant's marriage to the Veteran is deemed valid for VA 
purposes.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving 
spouse have been met.  38 U.S.C.A. §§ 101, 103, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.50(b)(1)(2), 3. 52(b), 3.53, 3.205, 3.206 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, discussion of VA's duties to notify and assist is 
not necessary given the favorable action taken hereinbelow.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  

In order for the appellant to be recognized as the surviving 
spouse of the Veteran it must be shown that she was married to 
the Veteran and lived continuously with him from the date of the 
marriage until the Veteran's death except where there was a 
separation which was due to the misconduct of, or procured by, 
the Veteran without the fault of the spouse.  38 U.S.C.A. § 
101(3); 38 C.F.R. § 3.50(b)(1); see Gregory v. Brown, 5 Vet. App. 
108 (1993).  Further, she must not have lived with another person 
of the opposite sex and held herself out openly to the public to 
be the spouse of such other person.  38 C.F.R. § 3.50(2).

Where an attempted marriage of the appellant is invalid by reason 
of a legal impediment, the marriage will nevertheless be deemed 
valid if the appellant entered into the marriage without 
knowledge of the impediment, and the appellant cohabitated with 
the Veteran continuously from the date of the marriage to the 
date of his death, and no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous death 
benefits other than accrued monthly benefits covering a period 
prior to the Veteran's death.  38 C.F.R. § 3.52(b)(c)(d).

The requirement that there must be continuous cohabitation from 
the date of marriage to the date of death of the Veteran will be 
considered as having been met when the evidence shows that any 
separation was due to the misconduct of, or procured by, the 
Veteran without fault of the surviving spouse.  Temporary 
separations which occur, including those caused for the time 
being through fault of either party, will not break the 
continuity of the cohabitation.  38 C.F.R. § 3.53(a).  

The statement of the surviving spouse as to the reason for the 
separation will be accepted in the absence of contradictory 
information.  If the evidence establishes that the separation was 
by mutual consent and that the parties lived apart for purposes 
of convenience, health, business, or any other reason which did 
not show intent on the part of the surviving spouse to desert the 
Veteran, the continuity of the cohabitation will not be 
considered as having been broken.  38 C.F.R. § 3.53(b).

A signed statement from the surviving spouse that she had no 
knowledge of an impediment to the marriage to the Veteran will be 
accepted, in the absence of information to the contrary, as proof 
of that fact.  38 C.F.R. § 3.205(c).

State laws will not control in determining questions of 
desertion; however, due weight will be given to findings of fact 
in court decisions made during the life of the veteran on issues 
subsequently involved in the application of this section.  
38 C.F.R. § 3.53(b).

In this case, the appellant and the Veteran entered into a 
ceremonial marriage in September 1994, performed in Villa Riva, 
Provincia Duarte, Dominican Republic.  The record reveals that 
the Veteran had previously married A. H. in March 1991 in Santo 
Domingo, Dominican Republic.  (See Marriage Certificates dated in 
March 1991 and August 1991).  In July 2003, VA notified the legal 
fiduciary of the Veteran that it received evidence, namely 
statements from his adopted daughter, that the Veteran divorced 
A. H.  The Veteran died in January 2006 in Santo Domingo, 
Dominican Republic.  His marital status on the death certificate 
was listed as single.  

The appellant filed a claim for death benefits in November 2006.  
She resided in Villa Riva, San Francisco de Macoris, Dominican 
Republic.  She reported that she has only been married once and 
had not remarried since the Veteran's death.

The record reflects that a VA Form 21-592 was submitted in March 
2003 requesting that A. H. be appointed as fiduciary, as she was 
the spouse and that they resided at the same address in Hatillo, 
Puerto Rico.  The Board does not find this document probative as 
it was not signed by the Veteran.

The VA contacted the Veteran's legal fiduciary regarding 
Veteran's marital status.  The fiduciary responded that she did 
not know of the appellant and recommended that VA contact the 
Veteran's adopted daughter.  (See Report of Contact dated in 
January 2007).  

The daughter reported that she lived with the Veteran until his 
death.  She stated, in part, that the Veteran divorced the 
appellant in 1995 or 1996 because she was not allowed residency 
in Puerto Rico.  The daughter also stated that her father would 
travel to "St. Dominic" several times and marry different 
women.  And, that he would claim that they were divorced if visas 
were denied to them to travel to Puerto Rico.  She stated that 
she does not know of any divorce decrees for the majority of the 
women.  She further reported that she knew of the appellant, but 
that her father had married two more times since the appellant.  
(See October 2007 Report of Contact).  

The Board notes the appellant's statements that she has not 
remarried since the Veteran, as indicated on her claim, which is 
contrary to the adopted daughter's assertion that the appellant 
has remarried multiple times.  (See October 2007 Report of 
Contact).  Given that the adopted daughter was unable to provide 
evidence supporting her assertions, all reasonable doubt will be 
resolved in the appellant's favor.

Additionally, the appellant submitted various sworn statements 
from mutual friends, who in essence, attested to the fact that 
they were there when the Veteran proposed to the appellant and 
that they shared may holidays and parties together in their town 
Villa Riva, Dominican Republic.  (See Sworn Statements dated in 
May 2007 from A. N.; C. C.; R. D.; F. R.; and I. E.).  The Board 
notes that these sworn statements, although credible, are of 
little probative value as they do not attest to whether the 
Veteran or appellant remained married.

Although the appellant's ceremonial marriage to the Veteran was 
invalid, it may still be deemed valid for VA purposes, if it 
shown that the appellant had no knowledge of the legal impediment 
to the marriage ceremony and certain other requirements are met.  

In effect, the appellant argues that she was unaware of any legal 
impediment to the marriage ceremony and that the Veteran signed a 
statement he was free to marry.  (See June 2009 written 
statement).  She also stated that she was never notified of a 
divorce and that it was impossible to communicate with him during 
his last years because of his mental health.  (See February 2007 
written statement).  She further stated that he would visit her 
often when they were married until 2000, when his mental health 
declined.  She also mentioned that she applied for a visa in 
April 2003 so that she could take care of him, but was denied.  
(See May 2007 written statement).  

Again, the evidence indicates she was unaware of any legal 
impediment to their ceremonial marriage as evidenced by her 
written statement.  Indeed, her belief-albeit erroneous- was 
predicated on information provided to her by the Veteran.  
Consequently, it was not unreasonable for her to have placed 
reliance on the information provided by Veteran.  

In sum, the evidence demonstrates that the appellant entered into 
a ceremonial marriage with the Veteran, and she believed no legal 
impediment existed to forming such union.  Furthermore, the 
record shows that the ceremonial marriage occurred many years 
before the Veteran's death.  As well, the appellant's claim for 
recognition as surviving spouse has not been contested by anyone 
shown to be a legal surviving spouse of the Veteran and found 
entitled to VA death benefits.  

The record does not, however, establish that the appellant and 
Veteran lived together continuously throughout the years from the 
date of the ceremonial marriage in 1994 until his death in 2006.  
Rather, it appears that she and the Veteran agreed to live apart 
because of her inability to obtain a visa. So, in effect, she is 
saying the separation was mutually agreed upon.  

The reason the appellant gives for the separation does not show 
intent on her part to desert the Veteran.  Moreover, there is no 
evidence in the record to show that the appellant held herself 
out as the wife of another man during the years from the time of 
the ceremonial marriage in 1994 until the Veteran's death in 
2006.  In all, the Board believes that continuity of 
cohabitation, as defined by VA's governing criteria, was not 
broken.  The criteria for a "deemed valid" marriage have been 
met.  

Regardless, the Board notes that the VA recognized the Veteran as 
divorced from A. H. when they removed her as a dependent and 
reduced his benefits without a final divorce decree.  
Specifically, the VA proposed to reduce the Veteran's benefits 
and requested that the Veteran submit copy of the divorce decree.  
(See March 2003 Adult Beneficiary-Field Examination).  The 
Veteran did not submit proof of termination of his relationship 
to A. H.  In September 2003, however, the VA removed her 
dependency from VA award effective October 1, 1991, the last day 
the Veteran reported A. H. as his spouse.  

Resolving all reasonable doubt in the appellant's favor, the 
Board finds that she is entitled to recognition as the Veteran's 
surviving spouse for the purpose of VA benefits.  38 U.S.C.A. 
5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996).




ORDER

Entitlement to recognition as the surviving spouse of the Veteran 
for the purpose of VA benefits is granted, subject to governing 
criteria applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


